DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendments filed 09/23/2021 have been entered. Claims 1, 3-9, and 11-22 remain pending in the application. 
 Applicant’s arguments, with respect to the rejection(s) of claim(s) 7-8 and 13-15 under 35 U.S.C. 112(b) have been fully considered and are persuasive. Therefore, the previous rejection set forth in the previous office action mailed 06/23/2021 has been withdrawn. However, upon reconsideration new ground(s) of rejection are raised. 
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1, 7-8, and 9-15 under 35 U.S.C. 101 have been fully considered and are persuasive. Therefore, the previous rejection set forth in the previous office action mailed 06/23/2021 has been withdrawn. 

Response to Arguments
Applicant's arguments, with respect to 35 U.S.C 103 filed 09/23/2021 have been fully considered but they are not persuasive. 
The applicant argues that the prior art of record does not teach the amended claim language. However, at least representative Claim 1 contains amendments that were not previously examined and therefore applicant’s arguments regarding such 
The examiner notes, for clarity of record, that prior art of record Huedo has been removed. This should be not understood as a concession of Huedo’s teachings or applicant’s arguments. Rather, it is believe that new prior art of record, Vittorio more clearly describes the understood interpretation of at least representative Claim 1. 
The examiner further notes due to the introduction of Vittorio and because of at least the amendments presented, new ground(s) of rejection is presented under 35 U.S.C. 102(a)(1). 
	
Examiner’s Remarks
	The instant claim set introduces at least Claims 19, 20, 21, and 22. Each of these claims recite different possible reasons why a request would not be successfully processed. Briefly: 
	Claim 19: not successfully processed = processing not having been started
	Claim 20: not successfully processed = a transmission fault
	Claim 21: similar to Claim 19
	Claim 22: similar to Claim 20. 
The examiner notes, under the broadest reasonable interpretation, each and every limitation of Claims 19-22 encompasses the same subject matter. 
	To clarify further, the examiner introduces “An introduction to Computer Network: Release 2.0.06” by Peter L. Dordal (NPL 2021). The examiner notes, for clarity of record, that this reference is NOT relied upon as prior art but rather as a reference to 
	In particular, regarding Claims 19-22, the examiner draws attention to Dordal Pg. 30 section 1.12 Transport. In this section Dordal describes the basics of the transport layer within a computer network and specifically discusses the TCP/IP protocol. Dordal recites: 
	“…The IP layer gets packets from node to another, but it is no well-suited to transport. First, IP routing is a “best-effort” mechanism, which means packets can and do get lost sometimes. Additionally, data that does arrive can arrive out of order. Finally, IP only supports sending to a specific host…The transport layer is the layer above the IP layer that handles these sorts of issues, often by creating some sort of connection abstraction. Far and away the most popular mechanism in the transport layer is the Transmission Control Protocol, or TCP...reliability: TCP numbers each packet, and keeps track of which are lost and retransmits them after a timeout. It holds early-arriving out-of-order packets for delivery at the correct time. Every arriving data packet is acknowledged by the receiver; timeout and retransmission occurs when an acknowledgement packet isn’t received by the sender within a given time…” 

The examiner notes that NOT receiving an ACK (acknowledgement packet) by the sender from the receiver necessarily, as evidenced above in Dordal, means, turning now to the claims: 
	1. processing not having been started (e.g. because the packets were not received) 
	2. a transmission fault (e.g. the packets were not received)
Clearly, as evidenced above, if the prior art of record teaches that an ACK packet was not received, the prior art of record would necessarily teach any and all of at least Claims 19-22. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 9 recites, at least in part: 
A first computing device including a first user interface; and
A second computing device including a second user interface
The examiner notes at least the emphasized language. In Claim 1, for context, Claim 1 recites an “interface” NOT a “user interface”. As supported by the specification, an interface under BRI, is any interface which allows connection to a network (e.g. 
	Based on the above evidence, it can be seen that the terms “a first user interface” and “a second user interface” are NOT supported and therefore a rejection under 112(a) is appropriate. 
	The examiner notes, however, for purposes of compact prosecution that this appears to be a minor issue and suggests that the applicant amend at least Claim 9 to recite, much like Claim 1, “an interface” rather than “a user interface”. 

	However, Claim 9 further recites: 
	“Wherein the first user interface is configured to: receive a user selection of a plurality of requests.” 
	The examiner notes at least the emphasized language. Under BRI, the above emphasized language is interpreted as a user performing an active step of selecting some plurality of requests. 
	This introduces an issue of support for at least two reasons: 

1. As mentioned above, the term “user” only appears once throughout the entire disclosure. Paragraph [00101] recites: 
Fig. 3 is flow diagram illustrating another example…of reordering not successfully processed requests in the system shown in Fig. 1. The actions performed by the process shown in Fig.3 are initiated when a respective trigger of one of three triggers is fired and calls the respective The first trigger 34 may be initiated by a user of the first device 12 or a workflow within the first device 12 performing an action of a list of predefined actions…” 
As can be seen, the only instance, in the exemplary embodiment set forth by the specification, where a user may actively perform a step is initiating a “first trigger”. At no point is this “first trigger” associated with or indeed encompasses the selection of a plurality of requests. Additionally, even if it could be shown that a user initiating a first trigger supports the claimed “receive a user selection of a plurality of requests”, which the examiner contends, it appears that the first trigger is the ONLY of three possible triggers for which a user could potentially perform an active step.  
Going further still, it appears that requests are different from actions. Specification paragraph [0004] supports the examiners assertions and recites, at least in part: 
Thus, in more general terms, each request may be directed at an action to be performed by the second device 14. The action may be related to the creation, deletion, change, or another operation on an entities which is stored in a memory of the second device 14, such as creating, deleting, updating, closing, reopening, etc. a record in the memory of the second device 14. 
From the above paragraph, requests are described very broadly and appear to encompass any transfer of data which results in a modification of memory in a second device. However, a request can also be seen as not necessarily an action. 
	For at least this first reason, the limitation “receive a user selection of a plurality of requests” does NOT appear to be supported within the as-field specification. 

only mention of a user throughout the disclosure, and thus, even if it could be found that “receive a user selection of a plurality of requests” has support, which the examiner contends, such language would lack written description. Specifically, by what means, using a user interface, does the system of Claim 9 receive a user selection? More specifically, because the term “user interface” is NOT supported, a “user interface” is interpreted as a screen, GUI, or other display means with which a user can interact. However, no such description or support for such a feature exists throughout the disclosure and therefore the examiner must conclude that such features do NOT have support or sufficient written description and therefore a rejection under 112(a) is further appropriate. 
	Finally, and for purposes of examination, because it is believed that “a first user interface” and “a second user interface” should instead recite “a first interface” and “a second interface”, such language will be interpreted as encompassing an interface as described above. 

	Appropriate correction is required. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11-13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites: 
“…receive in response to the signaled descriptive information about requests…”
The phrase “about requests” is indefinite because it is unclear if the requests in “about requests” refer to “the plurality of requests” as previously claimed. 
The examiner suggests amending at least the above limitation to instead recite: 
“…receive in response to the signaled descriptive information about the plurality of requests…”
The examiner notes, for clarity of record, Claim 11-13 are rejected merely because they are dependent on a rejected claim (Claim 9). 
Claim 15 recites, at least in part: 
“…the interface…” 
The term “the interface” lacks antecedent basis. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

For clarity of record and ease of reading, the examiner notes the following: 
Any text that is bolded is a limitation of a claim. 
The “teaching” or reference citation, along with any necessary examiner notes are contained within the parentheses “()” following the bolded claim language. 
Any text that is underlined is emphasized language from reference(s) used and/or particular important examiner notes. While NOT fully reflective of the rejection as a whole, these underlined passages are indicative or otherwise reflective of key evidence.   

Claim(s) 1, 3-6, 8-9, and 11-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vittorio et al. (“CWFC: A Contention Window Fuzzy Controller for QoS support on IEEE 802.11e EDCA”, NPL 2008)
With respect to Claim 1, Vittorio teaches a computer implemented method, comprising: sending a plurality of requests from an interface of a first device to an interface of a remotely located second device (Vittorio Section 4 Pg. 3 Col. 1 “The second input for the [fuzzy] controller, i.e., the number of frame retransmissions, gives a measure of the network congestion, as the number of retransmissions 
determining that at least some of the plurality of requests have not successfully been processed by the remotely located second device (Vittorio Section 4 Pg. 3 Col. 1 “The second input for the [fuzzy] controller, i.e., the number of frame retransmissions, gives a measure of the network congestion, as the number of retransmissions experienced by competing stations on the network is high when the network load is heavy. When a seconder station [e.g. a first device] does not receive an Acknowledgement (ACK), it will try to retransmit the data frame. This event is recorded in the network card and is easily accessible by the driver. But even an RTS request from a station can require a retransmission, when the corresponding CTS frame is not received. This event is also recorded in the network card. So a frame is retransmitted if either an ACK or a CTS is missed…” The examiner notes that NOT receiving an ACK or CTS teaches “determining that at least some of the plurality of requests have not successfully been processed by the remotely located second device”.).
determining an order of at least some of the not successfully processed requests for resending to the remotely located second deice (Vittorio Section 2 Pg. 1 Col. 1 describes how in IEEE 802.11e the Enhanced Distributed Channel Access (EDCA) mechanism distinguishes traffic (e.g. requests) to different priority levels and specifically recites “Each frame arriving at the MAC layer is mapped into one of the [access categories] ACs according to its priority. For each AC, a dedicated transmission queue is implemented.” Placing and transmitting traffic (e.g. requests) in queues according to a priority teaches “determining an order…”
Next, the examiner draws attention to Vittorio’s discussion on the Contention Window (CW) vector. First note that, as can be seen in Figure 1 , CWout is the output of the fuzzy logic controller. Next, Pg. 3 Col. 2 recites “As each rule has to define the CWmin [contention winder minimum] and CWmax [contention window maximum] for all the ACs, the output membership functions are vectors of crisp values, zk. Such vectors contain eight different values that represent, respectively, the CWmin and CWmax of AC_VO, AC_VI, AC_BE, and AC_BK categories” Section 5 Pg. 3 Col. 2 “The aim of the [Contention Window Fuzzy Controller] CWFC is to enhancing the Real-Time performance of the highest AC through dynamic CW range adaption…” 
To clarify, the fuzzy controller in Vittorio dynamically changes the range of the contention window. That is, it dynamically controls which type of traffic (e.g. Access Categories) is allowed through the queue and onto the network. 

…wherein the order is based on a fuzzy logic implementation (Vittorio See Citations above and at least Figure 1 and title which shows a fuzzy controller. The examiner notes, for clarity of record that because the Contention Window (CW) size is determined by the fuzzy controller and, as described above, the CW range controls which traffic is transmitted, the fuzzy controller of Vittorio teaches “…wherein the order is based on a fuzzy logic implementation”.).
Resending the ordered requests to the remotely located second device that successfully processed a remainder of the plurality of requests (Vittorio Section 4 Pg. 3 Col. 1 “The second input for the [fuzzy] controller, i.e., the number of frame retransmissions, gives a measure of the network congestion, as the number of retransmissions experienced by competing stations on the network is high when the network load is heavy. When a sender station [e.g. a first device] does not receive an Acknowledgement (ACK), it will try to retransmit the data frame. This event is recorded in the network card and is easily accessible by the driver. But even an RTS request output of the fuzzy logic controller the CW range which, as further can be seen, controls the transmission of traffic. The examiner notes that the fuzzy controller, as described above, controls the transmission and indeed, the retransmission of data frames that did not receive an ACK. The fuzzy ordered retransmission of non-ACK data frames teaches “resending the ordered requests to the remotely located second device that successfully processed a remainder of the plurality of requests”.).
Wherein the requests are ordered based on crisp values calculated by the fuzzy logic implementation (Vittorio Pg. 3 Col. 2 “This means that, for each input, the degree of membership in the fuzzy sets (low, medium, high) is calculated and the activation degree of the rule k, θk, is computed as the minimum between the degrees of membership of the antecedents. As each rule has to define the CWmin and CWmax values for all ACs, the output membership functions are vectors of crisp values, zk. Such vectors contain eight different values that represent, respectively, the CWmin and CWmax of AC_VO, AC_VI, AC_BE, and AC_BK categories…” As can be seen, the output of the fuzzy controller are vectors of crisp (i.e. real numbers) numbers. Because, as described before, the output of the fuzzy controller dictates the order of the packets, the output vectors of crisp values as disclosed by Vittorio teach “wherein the requests are ordered based on crisp values calculated by the fuzzy logic implementation”.).

With respect to Claim 3, Vittorio teaches wherein the crisp value mapped on a plurality of membership functions of each request is based on a value indicating an urgency of the respective request (Vittorio c.f. Figure 2 which shows the membership functions used by the fuzzy controller. Vittorio Pg. 3 Col. 2 “This means that, for each input, the degree of membership in the fuzzy sets (low, medium, high) is calculated and the activation degree of the rule k, θk, is computed as the minimum between the degrees of membership of the antecedents. As each rule has to define the CWmin and CWmax values for all ACs, the output membership functions are vectors of crisp values, zk. Such vectors contain eight different values that represent, respectively, the CWmin and CWmax of AC_VO, AC_VI, AC_BE, and AC_BK categories…” The examiner notes that because the crisp values obtained by the fuzzy controller are for each AC (access category) which, as described in section 2, is the priority of each type of traffic, the crisp values obtained are indeed “…based on a value indicating an urgency of the respective request…” That is, under the Broadest Reasonable Interpretation, the Access Category priority (as described in section 2), teaches “a value indicating an urgency of the respective request.”). 
	With respect to Claim 4, Vittorio teaches wherein the crisp value mapped on a plurality of membership functions of each request is based on an indication of a category of the respective request (Vittorio c.f. Figure 2 which shows the membership functions used by the fuzzy controller. Vittorio Pg. 3 Col. 2 “This means that, for each input, the degree of membership in the fuzzy sets (low, medium, high) is calculated and the activation degree of the rule k, θk, is computed as the minimum between the degrees of membership of the antecedents. As each rule has to define the CWmin and CWmax values for all ACs, the output membership functions are vectors of crisp values, zk. Such vectors contain eight different values that represent, respectively, the CWmin and CWmax of AC_VO, AC_VI, AC_BE, and AC_BK categories…”). The examiner notes that because the crisp values obtained are for each AC category, the crisp value “…is based on an indication of a category of the respective request” as the claim language requires.). 
	With respect to Claim 5, Vittorio teaches wherein the crisp value mapped on a plurality of membership functions of each request is based on a number of not successfully processed requests in the same category (Vittorio c.f. Figure 1 note that the number of retransmissions is shown as an input to the fuzzy controller. Next note Table 2 and Table 3 which shows how the output crisp values obtained change the rule which is fired. That is, based on a number of retransmissions in each category (see CW Range vectors in table 1 for each category of requests (AC traffic)), it is determined which rule takes effect. Because the output crisp vector is based on the number of retransmissions in each category (e.g. the obtained CW vector), Vittorio teaches “wherein the crisp value mapped on a plurality of membership functions of each request is based on a number of not successfully processed requests in the same category”.).
	With respect to Claim 6, Vittorio teaches wherein the crisp value mapped on a plurality of membership functions of each request is calculated based on a number of times the request was resent (Vittorio c.f. Figure 1 note that the number of retransmissions is shown as an input to the fuzzy controller. Further see citations above with respect to the crisp output vector. The examiner notes that because the number of transmissions is an input into the fuzzy controller (See figure 1) and the output is a crisp vector, Vittorio teaches “wherein the crisp value mapped on a plurality of membership functions of each request is calculated based on a number of times the request was resent”. For clarity of record, the examiner notes that the number of retransmissions as input teaches “a number of times the request was resent”.). 
	With respect to Claim 8, Vittorio teaches wherein the interface of the first device and interface of the remotely located second device are connected to a network and the plurality of requests are sent to the interface of the remotely located second device via the network (As an initial matter, the examiner notes the breadth of this claim. That is, Claim 8 appears to merely claim that requests are sent over a network. 
	Vittorio section 2 gives an overview of IEEE 802.11e. This is the standard for QoS enhancements for wireless LAN applications. As is known in the art, LAN is an acronym for Local Area Network. Thus, because Vittorio is drawn towards queue management in LAN applications Vittorio necessarily teaches “wherein the interface of the first device and interface of the remotely located second device are connected to a network and the plurality of requests are sent to the interface of the remotely located second device via the network”.).
 	With respect to Claim 9, Vittorio teaches A system comprising: a first computing device including a first user interface; and a second computing device including a second user interface; wherein the first user interface is configured to:  receive a user selection of a plurality of requests (Vittorio Section 4 Pg. 3 Col. 1 “The second input for the [fuzzy] controller, i.e., the number of frame retransmissions, gives a measure of the network congestion, as the number of retransmissions a sender station [e.g. a first device] does not receive an Acknowledgement (ACK), it will try to retransmit the data frame. This event is recorded in the network card and is easily accessible by the driver. But even an RTS request from a station can require a retransmission, when the corresponding CTS frame is not received. This event is also recorded in the network card. So a frame is retransmitted if either an ACK or a CTS is missed…” The examiner further notes that Section 2 discusses the IEEE standard IEEE 802.11e, this is the standard for QoS enhancements for wireless LAN applications. The examiner notes that sending “traffic” (e.g. packets) from a sender station to a receiver station teaches “A system comprising: a first computing device including a first user interface; and a second computing device including a second user interface; wherein the first user interface is configured to:  receive a user selection of a plurality of requests”.).
Signal descriptive information about the plurality of requests sent from the first computing device to the second computing device via a network for which the first user interface receives no positive indication that the requests have been successfully processed by the second computing device to a fuzzy logic engine (Vittorio Section 4 Pg. 3 Col. 1 “The second input for the [fuzzy] controller, i.e., the number of frame retransmissions, gives a measure of the network congestion, as the number of retransmissions experienced by competing stations on the network is high when the network load is heavy. When a seconder station [e.g. a first device] does not receive an Acknowledgement (ACK), it will try to retransmit the data frame. This event is recorded in the network card and is easily accessible by the driver. But even an RTS 
Vittorio c.f. Figure 1. Note that “retransmissions” is an input into the fuzzy controller. The examiner notes that using the number of retransmissions as input to a fuzzy controller teaches “Signal descriptive information about the plurality of requests sent from the first computing device to the second computing device via a network for which the first user interface receives no positive indication that the requests have been successfully processed by the second computing device to a fuzzy logic engine”.).
	wherein the fuzzy logic engine is to persistently store a plurality of fuzzy membership functions and fuzzy inference rules (Vittorio c.f. Figure 1. Note the “plurality” of trapezoidal membership functions. Further note Table 2 which shows a plurality of fuzzy inference rules. The examiner notes that Figure 1 showing a plurality of membership functions and table 3 showing a plurality of fuzzy rules teaches “wherein the fuzzy logic engine is to persistently store a plurality of fuzzy membership functions and fuzzy inference rules”.).
receive in response to the signaled descriptive information about requests, ordering information from the fuzzy logic engine (Vittorio Section 2 Pg. 1 Col. 1 describes how in IEEE 802.11e the Enhanced Distributed Channel Access (EDCA) mechanism distinguishes traffic (e.g. requests) to different priority levels and specifically recites “Each frame arriving at the MAC layer is mapped into one of the [access categories] ACs according to its priority. For each AC, a dedicated transmission queue Placing and transmitting traffic (e.g. requests) in queues according to a priority teaches “receive… ordering information…”
Next, the examiner draws attention to Vittorio’s discussion on the Contention Window (CW) vector. First note that, as can be seen in Figure 1 , CWout is the output of the fuzzy logic controller. Next, Pg. 3 Col. 2 recites “As each rule has to define the CWmin [contention winder minimum] and CWmax [contention window maximum] for all the ACs, the output membership functions are vectors of crisp values, zk. Such vectors contain eight different values that represent, respectively, the CWmin and CWmax of AC_VO, AC_VI, AC_BE, and AC_BK categories” Section 5 Pg. 3 Col. 2 “The aim of the [Contention Window Fuzzy Controller] CWFC is to enhancing the Real-Time performance of the highest AC through dynamic CW range adaption…” 
To clarify, the fuzzy controller in Vittorio dynamically changes the range of the contention window. That is, it dynamically controls which type of traffic (e.g. Access Categories) is allowed through the queue and onto the network. 
Noting the fact that the number of retransmissions is at least one input into fuzzy logic controller it can be shown, and a person of ordinary skill in the art would infer, that allowing certain traffic based on the number of retransmissions and the priority of traffic changes the order or indeed creates an order of traffic which flows through the network (e.g. higher priority and higher number of retransmissions are transmitted sooner than lower priority and lower number of retransmissions). This, the controlling of the CW range which allows certain traffic through, teaches “receive in response to the signaled descriptive information about requests, ordering information from the fuzzy logic engine”.).
Resend the requests to the second computing device that successfully processed a remainder of the plurality of requests, in according with an order indicated by the ordering information (Vittorio Section 4 Pg. 3 Col. 1 “The second input for the [fuzzy] controller, i.e., the number of frame retransmissions, gives a measure of the network congestion, as the number of retransmissions experienced by competing stations on the network is high when the network load is heavy. When a sender station [e.g. a first device] does not receive an Acknowledgement (ACK), it will try to retransmit the data frame. This event is recorded in the network card and is easily accessible by the driver. But even an RTS request from a station can require a retransmission, when the corresponding CTS frame is not received. This event is also recorded in the network card. So a frame is retransmitted if either an ACK or a CTS is missed…” The examiner further notes the description above in the “determine an order” limitation. As can be seen, the output of the fuzzy logic controller the CW range which, as further can be seen, controls the transmission of traffic. The examiner notes that the fuzzy controller, as described above, controls the transmission and indeed, the retransmission of data frames that did not receive an ACK. The fuzzy ordered retransmission of non-ACK data frames teaches “Resend the requests to the second computing device that successfully processed a remainder of the plurality of requests, in according with an order indicated by the ordering information”.).
Wherein the ordering information contains indications of crisp values calculated by the fuzzy logic engine (Vittorio Pg. 3 Col. 2 “This means that, for each input, the degree of membership in the fuzzy sets (low, medium, high) is calculated and the activation degree of the rule k, θk, is computed as the minimum between the As each rule has to define the CWmin and CWmax values for all ACs, the output membership functions are vectors of crisp values, zk. Such vectors contain eight different values that represent, respectively, the CWmin and CWmax of AC_VO, AC_VI, AC_BE, and AC_BK categories…” As can be seen, the output of the fuzzy controller are vectors of crisp (i.e. real numbers) numbers. Because, as described before, the output of the fuzzy controller dictates the order of the packets, the output vectors of crisp values as disclosed by Vittorio teach “Wherein the ordering information contains indications of crisp values calculated by the fuzzy logic engine”.).

	With respect to Claim 11, Vittorio teaches wherein the descriptive information contains an indication of an urgency of each request (Vittorio c.f. Figure 2 which shows the membership functions used by the fuzzy controller. Vittorio Pg. 3 Col. 2 “This means that, for each input, the degree of membership in the fuzzy sets (low, medium, high) is calculated and the activation degree of the rule k, θk, is computed as the minimum between the degrees of membership of the antecedents. As each rule has to define the CWmin and CWmax values for all ACs, the output membership functions are vectors of crisp values, zk. Such vectors contain eight different values that represent, respectively, the CWmin and CWmax of AC_VO, AC_VI, AC_BE, and AC_BK categories…” The examiner notes that because the crisp values obtained by the fuzzy controller are for each AC (access category) which, as described in section 2, is the priority of each type of traffic, the crisp values obtained are indeed “…based on a value indicating an urgency of the respective request…” That is, under the Broadest Reasonable Interpretation, the Access Category priority (as described in section 2), teaches “wherein the descriptive information contains an indication of an urgency of each request”). 
	With respect to Claim 12, Vittorio teaches wherein the descriptive information contains an indication of a category of each respective request (Vittorio c.f. Figure 2 which shows the membership functions used by the fuzzy controller. Vittorio Pg. 3 Col. 2 “This means that, for each input, the degree of membership in the fuzzy sets (low, medium, high) is calculated and the activation degree of the rule k, θk, is computed as the minimum between the degrees of membership of the antecedents. As each rule has to define the CWmin and CWmax values for all ACs, the output membership functions are vectors of crisp values, zk. Such vectors contain eight different values that represent, respectively, the CWmin and CWmax of AC_VO, AC_VI, AC_BE, and AC_BK categories…”). The examiner notes that the crisp values obtained are for each AC category and this teaches “wherein the descriptive information contains an indication of a category of each respective request.”). 
	With respect to Claim 13, Vittorio teaches wherein values of the plurality of membership functions of each request are based on the number of not successfully processed requests in the same category (Vittorio c.f. Figure 1 note that the number of retransmissions is shown as an input to the fuzzy controller. Next note Table 2 and Table 3 which shows how the output crisp values obtained change the rule which is fired. That is, based on a number of retransmissions in each category (see CW Range vectors in table 1 for each category of requests (AC traffic)), it is determined which rule takes effect. Because the output crisp vector is based on the number of Vittorio teaches “wherein values of the plurality of membership functions of each request are based on the number of not successfully processed requests in the same category”.).

With respect to Claim 14, Vittorio teaches a machine-readable medium storing non-transitory machine-readable instruction which when executed by a processor of a first device cause a workflow within the first device to: send a plurality of requests to a second device, each request of the plurality of requests indicating an action to be performed by the second device, the list of actions comprising at least one of a create, delete, update, close, and reopen action with regard to a record in a memory of the second device (Vittorio Section 4 Pg. 3 Col. 1 “The second input for the [fuzzy] controller, i.e., the number of frame retransmissions, gives a measure of the network congestion, as the number of retransmissions experienced by competing stations on the network is high when the network load is heavy. When a seconder station [e.g. a first device] does not receive an Acknowledgement (ACK), it will try to retransmit the data frame. This event is recorded in the network card and is easily accessible by the driver. But even an RTS request from a station can require a retransmission, when the corresponding CTS frame is not received. This event is also recorded in the network card. So a frame is retransmitted if either an ACK or a CTS is missed…” The examiner further notes that Section 2 discusses the IEEE standard IEEE 802.11e, this is the standard for QoS enhancements for wireless LAN applications. The examiner notes that sending “traffic” (e.g. packets) from a sender station to a receiver station teaches “send a plurality of requests to a 
determine that at least some of the plurality of requests have not successfully been processed by the second device (Vittorio Section 4 Pg. 3 Col. 1 “The second input for the [fuzzy] controller, i.e., the number of frame retransmissions, gives a measure of the network congestion, as the number of retransmissions experienced by competing stations on the network is high when the network load is heavy. When a seconder station [e.g. a first device] does not receive an Acknowledgement (ACK), it will try to retransmit the data frame. This event is recorded in the network card and is easily accessible by the driver. But even an RTS request from a station can require a retransmission, when the corresponding CTS frame is not received. This event is also recorded in the network card. So a frame is retransmitted if either an ACK or a CTS is missed…” The examiner notes that NOT receiving an ACK or CTS teaches “determining that at least some of the plurality of requests have not successfully been processed by the remotely located second device”.).
determine an order of at least some of the not successfully processed requests for resending to the second device… (Vittorio Section 2 Pg. 1 Col. 1 describes how in IEEE 802.11e the Enhanced Distributed Channel Access (EDCA) mechanism distinguishes traffic (e.g. requests) to different priority levels and specifically recites “Each frame arriving at the MAC layer is mapped into one of the [access categories] ACs according to its priority. For each AC, a dedicated transmission queue Placing and transmitting traffic (e.g. requests) in queues according to a priority teaches “determining an order…”
Next, the examiner draws attention to Vittorio’s discussion on the Contention Window (CW) vector. First note that, as can be seen in Figure 1 , CWout is the output of the fuzzy logic controller. Next, Pg. 3 Col. 2 recites “As each rule has to define the CWmin [contention winder minimum] and CWmax [contention window maximum] for all the ACs, the output membership functions are vectors of crisp values, zk. Such vectors contain eight different values that represent, respectively, the CWmin and CWmax of AC_VO, AC_VI, AC_BE, and AC_BK categories” Section 5 Pg. 3 Col. 2 “The aim of the [Contention Window Fuzzy Controller] CWFC is to enhancing the Real-Time performance of the highest AC through dynamic CW range adaption…” 
To clarify, the fuzzy controller in Vittorio dynamically changes the range of the contention window. That is, it dynamically controls which type of traffic (e.g. Access Categories) is allowed through the queue and onto the network. 
Noting the fact that the number of retransmissions is at least one input into fuzzy logic controller it can be shown, and a person of ordinary skill in the art would infer, that allowing certain traffic based on the number of retransmissions and the priority of traffic changes the order or indeed creates an order of traffic which flows through the network (e.g. higher priority and higher number of retransmissions are transmitted sooner than lower priority and lower number of retransmissions). This, the controlling of the CW range which allows certain traffic through, teaches “determining an order of at least some of the not successfully processed requests for resending to the remotely located second deice”.)
… based on a fuzzy logic implementation (Vittorio See Citations above and at least Figure 1 and title which shows a fuzzy controller. The examiner notes, for clarity of record that because the Contention Window (CW) size is determined by the fuzzy controller and, as described above, the CW range controls which traffic is transmitted, the fuzzy controller of Vittorio teaches “…wherein the order is based on a fuzzy logic implementation”.).
Resend the ordered requests to the remotely located second device that successfully processed a remainder of the plurality of requests (Vittorio Section 4 Pg. 3 Col. 1 “The second input for the [fuzzy] controller, i.e., the number of frame retransmissions, gives a measure of the network congestion, as the number of retransmissions experienced by competing stations on the network is high when the network load is heavy. When a sender station [e.g. a first device] does not receive an Acknowledgement (ACK), it will try to retransmit the data frame. This event is recorded in the network card and is easily accessible by the driver. But even an RTS request from a station can require a retransmission, when the corresponding CTS frame is not received. This event is also recorded in the network card. So a frame is retransmitted if either an ACK or a CTS is missed…” The examiner further notes the description above in the “determine an order” limitation. As can be seen, the output of the fuzzy logic controller the CW range which, as further can be seen, controls the transmission of traffic. The examiner notes that the fuzzy controller, as described above, controls the transmission and indeed, the retransmission of data frames that did not receive an ACK. The fuzzy ordered retransmission of non-ACK data frames teaches “resending the ordered requests to the remotely located second device that successfully processed a remainder of the plurality of requests”.).
Wherein the requests are ordered based on crisp values calculated by the fuzzy logic implementation (Vittorio Pg. 3 Col. 2 “This means that, for each input, the degree of membership in the fuzzy sets (low, medium, high) is calculated and the activation degree of the rule k, θk, is computed as the minimum between the degrees of membership of the antecedents. As each rule has to define the CWmin and CWmax values for all ACs, the output membership functions are vectors of crisp values, zk. Such vectors contain eight different values that represent, respectively, the CWmin and CWmax of AC_VO, AC_VI, AC_BE, and AC_BK categories…” As can be seen, the output of the fuzzy controller are vectors of crisp (i.e. real numbers) numbers. Because, as described before, the output of the fuzzy controller dictates the order of the packets, the output vectors of crisp values as disclosed by Vittorio teach “wherein the requests are ordered based on crisp values calculated by the fuzzy logic implementation”.).

With respect to Claim 15, Vittorio teaches wherein the workflow within the first device is further caused to determine descriptive information about the requests for which the interface receives no positive indication that the requests have been successfully processed by the second device (Vittorio c.f. Figure 2 which shows the membership functions used by the fuzzy controller. Vittorio Pg. 3 Col. 2 “This means that, for each input, the degree of membership in the fuzzy sets (low, medium, high) is calculated and the activation degree of the rule k, θk, is computed as the minimum between the degrees of membership of the antecedents. As each rule has to define the CWmin and CWmax values for all ACs, the output membership functions are vectors of crisp values, zk. Such vectors contain eight different values that represent, respectively, the CWmin and CWmax of AC_VO, AC_VI, AC_BE, and AC_BK categories…” The examiner notes that because the crisp values obtained by the fuzzy controller are for each AC (access category) which, as described in section 2, is the priority of each type of traffic, the crisp values obtained are indeed “…based on a value indicating an urgency of the respective request…” That is, under the Broadest Reasonable Interpretation, the Access Category priority (as described in section 2), teaches “wherein the workflow within the first device is further caused to determine descriptive information about the requests for which the interface receives no positive indication that the requests have been successfully processed by the second device”). 
With respect to Claim 16, Vittorio teaches wherein the plurality of membership functions include a triangular, sinusoidal or trapezoidal membership function (Vittorio c.f. Figure 1 which shows the membership functions used in the fuzzy controller. Note especially that the membership functions shown are trapezoidal and thus teaches “wherein the plurality of membership functions include a triangular, sinusoidal or trapezoidal membership function”.).
 With respect to Claim 17, Vittorio teaches wherein the fuzzy membership functions include a triangular, sinusoidal or trapezoidal membership function (Vittorio c.f. Figure 1 which shows the membership functions used in the fuzzy controller. Note especially that the membership functions shown are trapezoidal and thus teaches “wherein the fuzzy membership functions include a triangular, sinusoidal or trapezoidal membership function”.).
With respect to Claim 18, Vittorio teaches wherein the fuzzy membership functions include a triangular, sinusoidal or trapezoidal membership function (Vittorio c.f. Figure 1 which shows the membership functions used in the fuzzy controller. Note especially that the membership functions shown are trapezoidal and thus teaches “wherein the fuzzy membership functions include a triangular, sinusoidal or trapezoidal membership function”.).
With respect to Claim 19, Vittorio teaches wherein the at least some of the plurality of requests having not successfully been processed by the remotely located second device include processing not having been stated by the remotely located second device (As an initial matter, the examiner notes the examiner’s remarks section above. Vittorio Section 4 Pg. 3 Col. 1 “The second input for the [fuzzy] controller, i.e., the number of frame retransmissions, gives a measure of the network congestion, as the number of retransmissions experienced by competing stations on the network is high when the network load is heavy. When a seconder station [e.g. a first device] does not receive an Acknowledgement (ACK), it will try to retransmit the data frame. This event is recorded in the network card and is easily accessible by the driver. But even an RTS request from a station can require a retransmission, when the corresponding CTS frame is not received. This event is also recorded in the network card. So a frame is retransmitted if either an ACK or a CTS is missed…” The examiner notes that NOT receiving an ACK or CTS teaches “wherein the at least some of the plurality of requests having not successfully been processed by the remotely located second device include processing not having been stated by the remotely located second device”.).
With respect to Claim 20, Vittorio teaches wherein processing not having been started by the remotely located second device includes a transmission fault occurring in the network (As an initial matter, the examiner notes the examiner’s remarks section above. Vittorio Section 4 Pg. 3 Col. 1 “The second input for the [fuzzy] controller, i.e., the number of frame retransmissions, gives a measure of the network congestion, as the number of retransmissions experienced by competing stations on the network is high when the network load is heavy. When a seconder station [e.g. a first device] does not receive an Acknowledgement (ACK), it will try to retransmit the data frame. This event is recorded in the network card and is easily accessible by the driver. But even an RTS request from a station can require a retransmission, when the corresponding CTS frame is not received. This event is also recorded in the network card. So a frame is retransmitted if either an ACK or a CTS is missed…” The examiner notes that NOT receiving an ACK or CTS teaches “wherein processing not having been started by the remotely located second device includes a transmission fault occurring in the network”.).
With respect to Claim 21, Vittorio teaches wherein the at least some of the plurality of requests having not successfully been processed by the second device include processing not having been started by the second device (As an initial matter, the examiner notes the examiner’s remarks section above. Vittorio Section 4 Pg. 3 Col. 1 “The second input for the [fuzzy] controller, i.e., the number of frame retransmissions, gives a measure of the network congestion, as the number of retransmissions experienced by competing stations on the network is high when the network load is heavy. When a seconder station [e.g. a first device] does not receive an The examiner notes that NOT receiving an ACK or CTS teaches “wherein the at least some of the plurality of requests having not successfully been processed by the second device include processing not having been started by the second device”.).
With respect to Claim 22, Vittorio teaches wherein processing not having been started by the second device includes a transmission fault occurring in a network connecting the first and second devices (As an initial matter, the examiner notes the examiner’s remarks section above. Vittorio Section 4 Pg. 3 Col. 1 “The second input for the [fuzzy] controller, i.e., the number of frame retransmissions, gives a measure of the network congestion, as the number of retransmissions experienced by competing stations on the network is high when the network load is heavy. When a seconder station [e.g. a first device] does not receive an Acknowledgement (ACK), it will try to retransmit the data frame. This event is recorded in the network card and is easily accessible by the driver. But even an RTS request from a station can require a retransmission, when the corresponding CTS frame is not received. This event is also recorded in the network card. So a frame is retransmitted if either an ACK or a CTS is missed…” The examiner notes that NOT receiving an ACK or CTS teaches “wherein processing not having been started by the second device includes a transmission fault occurring in a network connecting the first and second devices”.).

Claim Rejections - 35 USC § 103
For clarity of record and ease of reading, the examiner notes the following: 
Any text that is bolded is a limitation of a claim. 
The “teaching” or reference citation, along with any necessary examiner notes are contained within the parentheses “()” following the bolded claim language. 
Any text that is underlined is emphasized language from reference(s) used and/or particular important examiner notes. While NOT fully reflective of the rejection as a whole, these underlined passages are indicative or otherwise reflective of key evidence.   
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Vittorio et al. (“CWFC: A Contention Window Fuzzy Controller for QoS support on IEEE 802.11e EDCA”, NPL 2008) in view of Chude-Olisah et al. (“Fuzzy-based dynamic distributed queue scheduling for packet switched networks” NPL 2013, hereinafter “Chude”). 

With respect to Claim 7, Vittorio teaches all of the limitations Claim 1 as discussed above. 
	Vittorio, however, does not appear to explicitly disclose: 
Wherein the interface of the first device and the interface of the remotely located second device are connected to a transmission node which relays data traffic between the interface of the first device and the interface of the remotely located second device 
	
Chude, however, teaches wherein the interface of the first device and the interface of the remotely located second device are connected to a transmission node which relays data traffic between the interface of the first device and the interface of the remotely located second device (Chude see Fig. 6 the examiner notes that any or all of “ER_1”, “CR_1”, “ER_2”, and “CR_2” teach “wherein the interface of the first device and the interface of the remotely located second device are connected to a transmission node which relays data traffic between the interface of the first device and the interface of the remotely located second device”.). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the fuzzy based scheduling and network as taught by Vittorio modified with the transmission node(s) as taught by Chude because this would allow for routers (e.g. transmission nodes) to be set up for class-based scheduling allowing for more efficient data flow (Chude Section 4.1). 



Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	1. Chrysostomou, Chrysostomos “Fuzzy Logic Based [Active Queue Management] AQM congestion control in TCP/IP networks” NPL 2006. Similar inventive concept. Discusses using Fuzzy logic to determine which packets to drop based on a lower drop precedence value (e.g. priority value) to achieve bounded delays. 
	2. Li, Zhi “Fuzzy Logic based robust control of Queue management and optimal treatment of traffic over TCP/IP networks” NPL 2005. Similar inventive concept. Discusses similar concepts to that of Chrysostomou. 
	3. Dyachuk, Dmytro “Ensuring Service Level Agreements for Composite Services by Means of Request Scheduling”, NPL 2011. VERY similar concept. The examiner highly suggests reading this reference before pursing amendments. In particular the examiner notes Figure 1.5 which is substantially similar to that of instant applications Figure 1. Further Note Figures 4.2, 4.18, and 4.19. 
	5. Gmach, Daniel “Adaptive Quality of Service Management for Enterprise Services” NPL 2008. Similar inventive concept. The examiner especially notes Section 5.3 “Request Scheduling”.
	6. Fahmy, M.M.M “A fuzzy algorithm for scheduling non-periodic jobs on soft real-time single processor system” NPL 2010. Similar inventive concept. Note especially Figure 1 and Figure 2. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934.  The examiner can normally be reached on 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F.C.T./Examiner, Art Unit 2126    
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126